DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the best prior art, US 20130129039 (DeFREITAS) disclose a radiography system comprising: 
a mammography apparatus that includes a radiation source (24), a radiation detector (26), and a compression member (18) that compresses a breast disposed between the radiation source and the radiation detector, the mammography apparatus being capable of performing simple imaging that irradiates the breast (Fig. 1) in a compressed state with radiation emitted from the radiation source at a predetermined irradiation angle to capture a radiographic image [0025], and tomosynthesis imaging that sequentially irradiates the breast in the compressed state with the radiation emitted from the radiation source at each of a plurality of irradiation angles to capture a projection image for each of the plurality of irradiation angles [0025].
However, the prior art of record fail to teach the details of a control device including a compression control unit that, in a case of performing continuous imaging in which the simple imaging and the tomosynthesis imaging are continuously performed while the breast being compressed by the mammography apparatus, performs control to cause the compression member to compress the breast at a first force in a first imaging of the simple imaging or the tomosynthesis imaging that is performed first in the continuous imaging, to change a force of the compression member compressing the breast from the first force to a second force lower than the first force after the first imaging, and to cause the 
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record.  Claims 2, 4, and 6-14 are allowed by virtue of their dependence.
Regarding claim 3, the best prior art, US 20130129039 (DeFREITAS) disclose a radiography system comprising: 
a mammography apparatus that includes a radiation source (24), a radiation detector (26), and a compression member (18) that compresses a breast disposed between the radiation source and the radiation detector, the mammography apparatus being capable of performing simple imaging that irradiates the breast (Fig. 1) in a compressed state with radiation emitted from the radiation source at a predetermined irradiation angle to capture a radiographic image [0025], and tomosynthesis imaging that sequentially irradiates the breast in the compressed state with the radiation emitted from the radiation source at each of a plurality of irradiation angles to capture a projection image for each of the plurality of irradiation angles [0025].
However, the prior art of record fail to teach the details of a control device including a compression control unit that, in a case of performing continuous imaging in which the tomosynthesis imaging is performed after the simple imaging while the breast being compressed by the mammography apparatus, performs control to change the force of compressing the breast from a first force to a third force higher than the first force after the simple imaging and to cause the compression member to compress the breast at the third force in the tomosynthesis imaging, or performs control to maintain the force of compressing the breast at a first force after the simple imaging.

Regarding claim 15, the best prior art, US 20130129039 (DeFREITAS) disclose a control method for controlling a mammography apparatus that includes a radiation source (24), a radiation detector (26), and a compression member (18) that compresses a breast disposed between the radiation source and the radiation detector (Fig. 1), the mammography apparatus being capable of performing simple imaging that irradiates the breast in the compressed state with radiation emitted from the radiation source at a predetermined irradiation angle to capture a radiographic image and tomosynthesis imaging that sequentially irradiates the breast in the compressed state with the radiation emitted from the radiation source at each of a plurality of irradiation angles to capture a projection image for each of the plurality of irradiation angles [0025].
However, the prior art of record fail to teach the details of the control method comprising: in continuous imaging in which the mammography apparatus continuously performs the simple imaging and the tomosynthesis imaging for the breast in the compressed state, causing the compression member to compress the breast as at first force in a first imaging of the simple imaging or the tomosynthesis imaging that is performed first, changing the force of the compression member compressing the breast from the first force to a second force lower than the first force after the first imaging, and causing the compression member to compress the breast at the second force in a second imaging that is performed later.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record.  Claims 16, 18, and 20-28 are allowed by virtue of their dependence.


However, the prior art of record fail to teach the details of the control method comprising: in continuous imaging in which the tomosynthesis imaging is performed after the simple imaging, changing the force of compressing the breast from a first force to a third force higher than the first force after the simple imaging and causing the compression member to compress the breast at the third force in the tomosynthesis imaging, or maintaining the force of compressing the breast at a first force after the simple imaging.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record.  Claim 19 is allowed by virtue of their dependence.
Regarding claim 29, the best prior art, US 20130129039 (DeFREITAS) disclose a non-transitory storage medium storing a program that causes a computer to perform a control processing for controlling a mammography apparatus that includes a radiation source (24), a radiation detector (26), and a compression member (18) that compresses a breast disposed between the radiation source and the radiation detector (Fig. 1), the mammography apparatus being capable of performing simple imaging that irradiates the breast in the compressed state with radiation emitted from the radiation 
However, the prior art of record fail to teach the details of the control processing comprising: in continuous imaging in which the mammography apparatus continuously performs the simple imaging and the tomosynthesis imaging for the breast in the compressed state, causing the compression member to compress the breast at a first force in a first imaging of the simple imaging or the tomosynthesis imaging that is performed first, changing the force of the compression member compressing the breast from the first force to a second force lower than the first force after the first imaging, and causing the compression member to compress the breast at the second force in a second imaging that is performed later.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513. The examiner can normally be reached M-F: 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANI FOX/
Primary Examiner
Art Unit 2884